                Case 1:20-cr-00288-UNA Document 3 Filed 07/29/20 Page 1 of 1
                                                                                              FILED IN OPEN COURT
U.S. Depaitnent ot Justice                                                                r
                                                                                                 U.S.D.a. -Atlanta
United States Attorney

                                                                                                 J’JL-   LJ     LW.J


                             IN THE UNITED STATES DISTRICT COUR~AMES N. HA                                     EN,      lerk
                                FOR THE NORTHERN DISTRICT OF GEORGIA                                 -               PUIY   Clerk


 UNITED STATES OF AMERICA                                                      Indictment/Information


                                                                                1:20 CR288
 Antonio Brown

 Agent to Arrest
                                                                           ISSUED AND DEUVERED
                                                                           To U.S. M
                                                                               BY’
                                                                                          DEPUfl CLERK
                                                  PRAECIPE

    The Clerk is hereby directed to issue a warrant for arrest certified copy (copies) of indictment
attached, returnable instanter, in the above-stated case.



                                                               Assistant United States Attorney


Filed In Clerk’s Office, this       ________    day of   _____________,   20




                                 Deputy Clerk


                                                                                                   Form No. USA.194
                                                                                                      (Rev. 08 06 87)
                                                                                                    N.D.Ga.08 26 94
